Title: From Thomas Jefferson to George Thacher, 26 January 1824
From: Jefferson, Thomas
To: Thacher, George


                        Sir
                        
                            Monticello
                            Jan. 26. 24.
                    I have read with much satisfaction the Sermon  of mr Pierpoint which you have been so kind as to send me, and am much pleased with the spirit of brotherly forbearance in matters of religion which it breathes, and the sound distinction it inculcates between the things which belong to us to judge, and those which do not. if all Christian sects would rally to the Sermon in the mount,  make that the central point of Union in religion, and the stamp of genuine Christianity, (since it gives us all the precepts of our duties to one another) why should we further ask, with the text of our sermon, ‘What think ye of Christ’? and if one should answer ‘he is a member of the God-head,’ another ‘he is a being of eternal pre-existence,’ a third ‘he was a man divinely inspired,’ a fourth ‘he was the Herald of truths reformatory of the religions of mankind in general, but more immediately of that of his own countrymen, impressing them with more sublime and more worthy ideas of the Supreme being, teaching them the doctrine of a future state of rewards and punishments, and inculcating the love of mankind, instead of the anti-social spirit with which the Jews viewed all other nations,’ What right, or what interest has either of these respondents to claim pre-eminence for his dogma, and, usurping the judgment-seat of God, to condemn all the others to his wrath? in this case, I say with the wiser heathen ‘deorum injuriae, diis curae’.You press me to consent to the publication of my sentiments and suppose they might have effect even on Sectarian bigotry. but have they not the Gospel? if they hear not that, and the charities it teacheth, neither will they be persuaded though one rose from the dead. such is the malignity of religious antipathies that, altho’ the laws will no longer permit them, with Calvin, to burn those who are not exactly of their Creed, they raise the Hue & cry of Heresy against them place them under the  ban of public opinion, and shut  them out from all the kind affections of society. I must pray permission therefore to continue in quiet during the short time remaining to me: and, at a time of life when the afflictions of the body weigh heavily enough, not to superadd those which corrode the  spirit  also, and  might weaken it’s resignation to continuance in a joyless state of being which providence may yet destine. with these sentiments accept those of good will and respect to yourself.
                        Th: Jefferson
                    